Citation Nr: 1822481	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, diagnosed as avascular necrosis, to include as due to exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel












INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969; he served in the Republic of Vietnam during this period of time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for avascular necrosis of the bilateral hips.  

The case was previously before the Board in December 2015 and October 2017, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of avascular necrosis of the bilateral hips.

2.  The probative evidence of record does not link the Veteran's current hip disorder to active military service, including any herbicide agent exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis of the bilateral hips are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307(a)(6), 3.309(e) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The evidence clearly establishes that the Veteran has been diagnosed with avascular necrosis of the bilateral hips.  He claims that his current bilateral hip disorder is the result of exposure to Agent Orange during service in Vietnam.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Review of the Veteran's service treatment records does not reveal any complaints related to his hips during service.  The service treatment records also do not show any treatment for, or diagnosis of, avascular necrosis, or any other hip disorder.  In December 1969, separation examination of the Veteran was conducted and the Veteran's lower extremities were normal on clinical evaluation.  With no evidence of any hip injury or symptoms during service, service connection on a direct basis must be denied.  

The Veteran's claim is that his current avascular necrosis was caused by Agent Orange exposure during active duty.  

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; Ischemic heart disease; All chronic B-cell leukemias; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2017).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C. §  1116(f) (2012).

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d), (2017). 

Again the Veteran served on active duty from December 1967 to December 1969; service personnel records confirm that he served in the Republic of Vietnam during active duty.  Accordingly he is presumed to have been exposed to Agent Orange during active service.  However, the Veteran's diagnosis is avascular necrosis which is not one of the specified diseases at 38 C.F.R. § 3.309(e).  Accordingly, service connection on a presumptive basis cannot be granted.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  This is the Veteran's only remaining path to establish service connection.  

As noted above, the Veteran is presumed to have been exposed to Agent Orange during active service.  He claims that this exposure is the cause of his avascular necrosis.  In support of his claim he has submitted two medical opinions from private physicians.  The first medical opinion is a letter dated January 2012 from Dr. A.K.C. which states that the Veteran "suffers from bilateral avascular necrosis of the hips.  He also has a history pulmonary embolism, and subsequent testing failed to show a genetic problem or predisposition to blood clotting.  Given his prior service in the Vietnam War, it is more likely than not based on his history that his current medical conditions of avascular necrosis of the hips (with the diminished reduction of blood flow to the hip joints) were due to Agent Orange exposure."  Review of this letter does not indicate any specific rationale for the expressed opinion.  

A February 2012 statement from Dr. D.T. indicates that the Veteran has a diagnosis of bilateral hip avascular necrosis and further states that the "patient is a Vietnam War veteran with an Agent Orange exposure history.  The literature has correlated herbicide exposure to avascular necrosis.  Dioxin and benzene are known carcinogens as well.  I do think his exposure to the herbicide Agent Orange is more likely than not the cause of his bilateral hip necrosis."  While this statement generally refers to "literature" it fails to identify any specific medical literature or study from which the information was derived.   

The Veteran also submitted a copy or a portion of a prior Board decision related to another Veteran, which granted service connection for avascular necrosis due to Agent Orange exposure.  However, that decision is not controlling.  

In August 2015, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician reviewed the Veteran's medical history noting a diagnosis of avascular necrosis of the bilateral hips dating from 2003.  The physician also reviewed the two private medical opinions above noting that no rationale or scientific references were included in either.  The physician's opinion was it was less likely than not has a diagnosed hip disorder, avascular necrosis, is related to an in-service disease, event or injury or to Agent Orange exposure.  The physician noted that the Veteran showed him extensive information and that published articles for veterans and physician indicated that Agent Orange affects blood vessels and can cause the disease angiendotheliomatosis.  However, the examiner pointed out that this was not the same as aseptic (avascular) necrosis and that no nexus was presented that angioendotheliomatosis can cause avascular necrosis.  The examiner stated that avascular necrosis "has been well researched and has a number of well define etiologies and risk factors."  The physician referenced specific sources of information and noted that the specific risk factors such as alcohol abuse and smoking which are shown in the Veteran's medical records.  

In November 2017, another VA physician reviewed the evidence of record including the private medical opinions and the August 2015 Compensation and Pension examination report and opinion.  After a full review, the physician's opinion was that 

It is less likely than not, that veteran's bilateral hip [avascular] necrosis is due to exposure to herbicides from service in the RVN [Republic of Vietnam].   Veteran's two physician statements have been reviewed.  Of note, neither physician provided a rationale for his statement, and no peer reviewed literature references were provided.

The physician noted that the prior VA medical opinion was supported and also reference specific studies which did not support that avascular necrosis was caused by Agent Orange exposure.  Finally, the physician noted that the Veteran had a 30 pack year history of tobacco use and that he quit in 2002, the year that he was diagnosed with avascular necrosis and that smoking is a strong risk factor for the development of avascular necrosis.  Moreover the Board notes that the private medical opinions did not address this risk factor.  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran has avascular necrosis of both hips which was diagnosed in 2002.  He served in Vietnam and is presumed to have been exposed to Agent Orange.  He asserts that his exposure caused his current hip disorder.  He has submitted two private medical opinions linking his hip disorder to Agent Orange exposure; these opinions do not contain supporting rationale or referenced medical literature, and do not account for the Veteran's other risk factors.  Two VA medical opinions indicate that the Veteran's avascular necrosis is not related to service or to Agent Orange exposure during service.  The two VA medical opinions are supported by rationale, specific reference to supporting medical studies, and specific references to the Veteran's medical history and risk factors.  Accordingly the two VA medical opinions are more probative.  

The Board acknowledges the Veteran's belief that his disability is related to his active service.  The Veteran is competent to report symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to provide opinions as to the likely etiology of his hip disability as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements are not probative as to those matters and do not weigh against the probative value of the VA examiners' opinions cited above.

The preponderance of the evidence is against a finding that there is a link between the current avascular necrosis and the Veteran's active service, including any Agent Orange exposure during service.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral hip disorder, diagnosed as avascular necrosis, to include as due to exposure to herbicide agents is denied.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


